Citation Nr: 1826219	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Army from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2012 and June 2017, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not clearly and unmistakably exist prior to active service.

2.  The Veteran's current acquired psychiatric disorder did not manifest during active service and is not otherwise causally or etiologically related to his service; a psychosis did not manifest within one year following separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, are not met.  38 U.S.C. §§ 1101, 1111, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  VA regulations specifically prohibit service connection for such a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury during military service which created additional disability.  See VAOPGCPREC 82-90 (1990).

Certain chronic diseases, including psychosis (defined by VA as including brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder; and substance/medication-induced psychotic disorder), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384.  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

To rebut the presumption of sound condition under 38 U.S.C. §§ 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous"evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

Initially, the Board finds there is no clear and unmistakable evidence demonstrating that a psychiatric disorder existed prior to service.  The Veteran's January 1975 entrance examination was negative for any psychiatric disorder, and the Veteran denied any sleep issues, nervous trouble, depression or excessive worry on the accompanying report of medical history.  Moreover, the September 2017 VA examiner found no clear and unmistakable evidence of a pre-existing psychiatric disorder.  Accordingly, the presumption of soundness has not been rebutted in the instant case, and the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 at 1096.

Regarding element one of service connection, current disability, the Veteran has been diagnosed with bipolar disorder, major depression/major depressive disorder and a personality disorder.  Element one is therefore met.  (While substance abuse is also indicated, such abuse constitutes willful misconduct, and disability compensation stemming from such misconduct is precluded.  38 C.F.R. §§ 3.1, 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998)).

Additionally, the Veteran reported symptoms of depression following treatment of chronic tonsillitis in March 1978, satisfying element two.  Thus, the crux of the case involves the third element of service connection, or nexus.

Regarding nexus, the only competent opinion is against the claim.  Specifically, the September 2017 VA examiner opined that the Veteran's currently diagnosed acquired psychiatric disorder was not incurred in or otherwise caused by the Veteran's military service.  In support of his conclusion, the examiner reasoned there was insufficient evidence of in-service behavioral or mental health issues that were indiateive of the presence of bipolar disorder or significant depression during active duty.  The examiner considered the Veteran's two disciplinary actions in 1976 (losing his bayonet) and 1977 (dereliction of duty), and emphasized there was no indication of any assaultive or insubordinate behavior during service despite the Veteran's reports, highlighting other exceptional performance reviews.  Regarding the notation of depression in 1978, the examiner highlighted that the examining clinician noted "doubt organic pattern" in relation to th Veteran's complaint, which demonstrated the symptoms were not considered the result of a clinical syndrome but instead a transitory adjustment issue.  The examiner then highlighted the Veteran's July 1978 separation examination report, in which he denied any psychiatric symptoms and clinical examination was normal.  The examiner also emphasized that the Veteran's post-service treatment records did not demonstrate the presence of any psychiatric disorder until 1986, within the context of the Veteran's separation, and included no references to any emotional problems or issues during the military.  

There is no competent opinion in favor of the claim.  To the extent the Veteran reports a VA provider attributed his bipolar disorder to military service, the Board notes that treatment records from 2006 to 2008 that indicate the Veteran "likely had lifelong bipolar disorder."  However, this statement is not supported by any supportive rationale and therefore is afforded no probative value.  To the extent the Veteran attributes his acquired psychiatric disorder to service, he is not competent to do so, as to assess the etiology of his bipolar disorder requires clinical expertise.  Notably, during the September 2017 VA examination, the Veteran indicated that he could not think of one thing that could relate his psychiatric disorder to service, and he noted no issues while serving in the military in more contemporaneous records of psychiatric treatment in May 1987.  

Nor is presumption service connection available for a psychosis, as the first evidence of psychotic symptoms were in a May 1987 hospitalization report, 9 years after service.  Nor is there any competent and credible evidence of an in-service manifestation to allow for service connection based on a continuity of symptomatology.  As indicated above,the competent evidence of record indicates the Veteran's notation of depression in his service treatment records was not due to a clinical syndrome but instead a transitory adjustment issue that resolved prior to separation, and that the first indication of a clinical syndrome was in 1987.  38 C.F.R. § 3.303(b)("This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.)  Also as a result of these finding, there is no competent evidence of record that the Veteran's personality disorder was subject to a superimposed disease during military service resulting in additional disability.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


